On December 24, 2001, respondent, William J. Peters, a.k.a. William James Peters, filed an application for termination of probation, and on December 10, 2001, relator, Toledo Bar Association, filed its report regarding probation Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D) and with its order dated August 1, 2000, in which the court stayed the last twelve months of his suspension and placed him on probation for twelve months.
THEREFORE, IT IS ORDERED by the court that the probation of respondent, William J. Peters, a.k.a. William James Peters, Attorney Registration No. 0032163, last known business address in Toledo, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.